Citation Nr: 0722182	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-38 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral shoulder 
disabilities.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral arm 
disabilities.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral wrist 
disabilities.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral leg 
disabilities.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disabilities.

7.  Entitlement to service connection for an acquired 
psychiatric disability, to include as secondary to multiple 
physical disabilities.

8.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

9.  Entitlement to service connection for headaches.

10.  Entitlement to an increased rating for pes planus, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976, and had additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for an acquired 
psychiatric disorder, PTSD, a low back disability, bilateral 
shoulder disabilities, bilateral arm disabilities, bilateral 
wrist disabilities, bilateral leg disabilities, bilateral 
knee disabilities, and headaches, on the merits, and denied 
the veteran's claim for an increased rating for pes planus.  
In June 2006, the veteran testified before the Board at a 
hearing that was held in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the applications to reopen the claims for service 
connection for a low back disability, bilateral shoulder 
disabilities, bilateral arm disabilities, bilateral wrist 
disabilities, bilateral leg disabilities, and bilateral knee 
disabilities.

The veteran's claims for service connection for a low back 
disability, bilateral shoulder disabilities, bilateral arm 
disabilities, bilateral wrist disabilities, bilateral leg 
disabilities, and bilateral knee disabilities were previously 
denied in April 1994 and March 1999 rating decisions.  In an 
April 2003 rating decision, the RO denied the claims on the 
merits.  While the RO denied the claims on the merits, the 
Board must consider the question of whether new and material 
evidence has been received to reopen the claims because it 
goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  See Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1384 (Fed. Cir. 1996).  The decision of the 
United States Court of Appeals for Veterans Claims in Kent v. 
Nicholson requires that the Secretary look at the bases for 
the prior denial and notify the veteran as to what evidence 
is necessary to substantiate the element or elements required 
to establish service connection that were found insufficient 
at the time of the previous denial.  The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis upon which the prior claim 
was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
this case, the veteran has not yet been notified as to the 
specific evidence necessary to reopen his claims for service 
connection.  On remand, the veteran should be so notified.

Additional development is also needed prior to further 
disposition of the claims for service connection for 
headaches and for an increased rating for pes planus.

In an April 2003 rating decision, the RO denied the veteran's 
claims for service connection for headaches and for an 
increased rating for pes planus.  

In correspondence received in September 2003, the veteran 
disagreed with the denial of his claim for service connection 
and with the denial of his claim for an increased rating.  
Specifically, the veteran described why the severity of his 
pes planus disability warranted more than the currently 
assigned rating, and stated that he would like to appeal the 
decision on service connection for headaches.  The Board 
construes these statements as notices of disagreement as to 
the rating assigned for his bilateral pes planus, and as to 
the denial of his claim for service connection for headaches.  
It does not appear from a review of the claims folder that 
the veteran has been issued a statement of the case on these 
issues.  Where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
for issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).

With regard to the veteran's claim for service connection for 
PTSD, in October 2005, the veteran submitted to the RO 
additional evidence in support of his claim for service 
connection.  This evidence consisted of stressful incidents 
which supported a diagnosis of PTSD.  The RO did not attempt 
to verify these stressors, nor did the RO readjudicate the 
veteran's claim following the submission of this evidence.  
The veteran did not submit a waiver with regard to RO 
consideration of this evidence in the first instance.  To 
ensure that the veteran's procedural rights are protected, 
the Board must return the case to the RO, for its initial 
consideration of the evidence.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Finally, with regard to the veteran's claim for service 
connection for an acquired psychiatric disability, to include 
as secondary to multiple physical disabilities, the Board 
finds that this claim is inextricably intertwined with the 
veteran's pending applications to reopen his claim for 
service connection for a low back disability, bilateral 
shoulder disabilities, bilateral arm disabilities, bilateral 
wrist disabilities, bilateral leg disabilities, and bilateral 
knee disabilities, and the claims for service connection for 
headaches and an increased rating for pes planus, as the 
resolution of those claims might have bearing upon the claim 
for service connection for an acquired psychiatric 
disability, to include as secondary to multiple physical 
disabilities.  The appropriate remedy where a pending claim 
is inextricably intertwined with a claim currently on appeal 
is to remand the claim on appeal pending the adjudication of 
the inextricably intertwined claim.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran corrective notice 
under 38 U.S.C.A. § 5103(a) that (1) 
notifies the veteran of the evidence 
and information necessary to reopen the 
claims for service connection for a low 
back disability, bilateral shoulder 
disabilities, bilateral arm 
disabilities, bilateral wrist 
disabilities, bilateral leg 
disabilities, and bilateral knee 
disabilities, (i.e., describes what new 
and material evidence is under the 
current standard); and (2) notifies the 
veteran of what specific evidence would 
be required to substantiate the element 
or elements needed for service 
connection that were found insufficient 
in the prior denial on the merits 
(i.e., opinions relating his low back 
disability, bilateral shoulder 
disabilities, bilateral arm 
disabilities, bilateral wrist 
disabilities, bilateral leg 
disabilities, and bilateral knee 
disabilities to either his period of 
active service, to an event or injury 
in service, to periods of inactive duty 
for training, or active duty for 
training, or to a service-connected 
disability).  

2.  Send the veteran and his 
representative a statement of the case 
on the issues of entitlement to an 
increased rating for bilateral pes 
planus and service connection for 
headaches.  He should additionally be 
informed of his appeal rights.

3.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate service department offices, 
to verify the dates of all the 
veteran's periods of active duty for 
training and inactive duty training. 
Also request that a search be conducted 
for all medical records pertaining to 
the veteran during his Reserves 
service.  If more details are required 
to conduct such search, the veteran 
should be asked to provide the 
necessary information. The results of 
such request, whether successful or 
unsuccessful, should be documented in 
the claims file, and the veteran 
informed of any negative results.  If 
the veteran himself has evidence 
showing any exact dates of active duty 
training and inactive duty training, he 
should be asked to submit that 
information.

4.  Forward the veteran's statements 
regarding claimed PTSD stressors 
(witnessing the accidental shooting and 
subsequent death of a fellow serviceman 
in approximately August 1973 at Tank 
Hill, South Carolina, and the death by 
electrocution of another fellow 
serviceman on Ruth Range, while the 
veteran was on duty for training in 
1985 or 1986 at Fort Benning, Georgia), 
as well as copies of his service 
personnel records and any other 
relevant evidence, to the United States 
Army and Joint Services Records 
Research Center (JSRRC), and request 
that JSRRC attempt to verify the 
alleged stressors.

5.  Then, readjudicate the veteran's 
applications to reopen the claims for 
service connection for a low back 
disability, bilateral shoulder 
disabilities, bilateral arm 
disabilities, bilateral wrist 
disabilities, bilateral leg 
disabilities, and bilateral knee 
disabilities, his claims claim for 
service connection for headaches, PTSD, 
an acquired psychiatric disorder, to 
include as secondary to multiple 
physical disabilities, and his claim 
for an increased rating for pes planus.  
If any decision remains adverse to the 
appellant, provide the veteran and his 
representative with a supplemental 
statement of the case.  Allow the 
appropriate period for response.  The, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

